By JUDGE KENNETH M. COVINGTON
The Court is of the opinion that the motion for summary judgment, filed on behalf of the Commonwealth of Virginia and Trooper Wilkinson, should be sustained on the grounds that the conduct of Trooper Wilkinson, under the circumstances of this case, does not amount to negligence on his part. I am further of the opinion that even were he negligent in pursuing the Lester vehicle, that the conduct of Lester was an intervening cause.
I reach these conclusions after fully considering the briefs filed by counsel and other authorities. As you have observed, there is no Virginia case that settles the law as to the duty of a police officer under the circumstances in question. It is my belief that the facts of this case indicate that Trooper Wilkinson was attempting to comply with the duty imposed upon him by his office and that he was performing this duty in a proper manner and should not be held liable therefor. This conclusion having been reached, it follows therefore that the Commonwealth of Virginia could not be held. The foregoing conclu*399sion renders it unnecessary to rule on the sovereign immunity argument made by the defendants.
Summary judgment will therefore be granted the defendants on their motion.